DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the fabric extending longitudinally between the first and second sets of inner and outer members, does not reasonably provide enablement for the fabric extending longitudinally between the inner and outer members that form each set.  That is, both claim 12 and claim 18 provide for the fabric extending longitudinally between the first inner member and the first outer member (along with it extending longitudinally between the second inner and outer members).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  For examination purposes, these claims have been interpreted as if the fabric extends longitudinally from the first inner and outer members to the second inner and outer members. 
Similarly, claim 20 is further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for tensioning the fabric between the opposing first and second sets of inner and outer members, does not reasonably provide enablement for the fabric being tensioned between the two elements that form each of these first and second sets.  That is, the claim is written such that it can be interpreted that the fabric is tensioned between the first inner member and the first outer member (and between the second inner member and the second outer member).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deturt (D652,771) in view of Wuthrich (6,802,517).
	Regarding claims 1-2, 10, 12-13, 16, and 18-20 (as best understood), Deturt discloses a vehicle having wheels (see Fig. 1) and a prime mover (implicit) and a fender for the wheels, the fender comprising:
	a first set of an inner and outer member at a first position (see e.g., Figs. 6-7 showing the top and bottom views of a fender with the laterally oriented rectangular members with fastener holes that cooperate to sandwich the tensioned longitudinally running material); 
	a second set of the inner and outer member at a second position that is longitudinally offset from the first position (see Figs. showing the opposing set of members that sandwich the tensioned material that covers the wheels); and
	a tensioned material (via the series of extension springs) extending longitudinally between the first and second sets of inner and outer members. 
	While Deturt discloses that the material covering the wheels is pliable enough to act as a dampener (i.e., a damper) that uses a series of springs to stretch the material across a series of lateral supports, it does not explicitly disclose that the material is a fabric.
	Wuthrich teaches another vehicle fender using a fabric material (16; see Col. 3, lines 39-44) as a portion of the fender covering.  The fabric being supported at opposing ends between supports (18, 19).   
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the vehicle fender of Deturt to use a flexible fabric material as taught by Wuthrich to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (a flexible fabric material, such as canvas) for another (a non-descript flexible material) to obtain predictable results.
	Regarding claim 3, Deturt discloses that fasteners are used to secure the sandwiched inner member, flexible material, and outer member (see e.g., Figs. 2-3 showing the heads of the fastener and Figs. 4-5 showing the fastener passing through the top/outer member down through the bottom/inner member.
	Regarding claims 5 and 14, Deturt disclose that the fender includes longitudinally spaced lateral supports that extender laterally across substantially an entire lateral width of the fender’s material (see Figs. 1 and 4). 
	Regarding claims 6 and 15, Deturt discloses that the two inner/bottom members are coupled to c-shaped brackets (see Figs. 4 and 5) the project outwardly from the vehicle’s frame.  The rear inner member being directly coupled to the laterally extending frame bracket, while the front inner member is coupled via the tensioning springs.  The springs acting to fix the front end of the fender to the frame, which reads upon a reasonably broad interpretation of the term “fixedly coupled.”
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Deturt in view of Wuthrich as applied to claim 1 above, and further in view of Isler et al. (5,511,843).
	Regarding claim 4, Deturt does not disclose that fender includes a longitudinally running support member between the sets of inner and outer members.
	Isler teaches another vehicle-mounted fabric covering (41) spanning an extending gap/opening between the frame-mounted brackets (20).  As shown in Figs. 1 and 3, elongated supports (40) extend between the opposed covering brackets (20).  
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the fender of the Deturt combination to include elongated support ribs spanning the gap between the fabric’s mounting brackets as taught by Isler to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., using support bows beneath a lightweight fabric covering to provide additional support to the fabric) to known devices (e.g., vehicle’s having a stretched fabric covering with limited supporting surfaces) ready for improvement to yield predictable results.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Deturt in view of Wuthrich as applied to claim 1 above, and further in view of  Schmeichel (5,906,407).
	Regarding claims 7-8, while Deturt discloses that the flexible material is tensioned via its springs positioned at one of its ends, it does not disclose that the tensioning element is adjustable.
	Schmeichel teaches another vehicle-mounted fabric covering (12) spanning an extending gap/opening between the frame-mounted opposed supports/brackets (38), the fabric covering is tensioned by a tensioning mechanism (10; see Figs. 3-4) comprising:
	a body member (22);
	a track member (30) configured to slidably engage a corresponding track portion (18) of the body member such that the track member can translate longitudinally relative to the body member (22); 
	an elongated member (16) fixedly coupled with the track member (30) such that translation of the track member drives the elongated member to translate, wherein the elongated member is configured to engage the fabric; and
	an adjustment member (20) configured to drive the track member and the elongated member to translate longitudinally relative to the body member to adjust a tensile load on the fabric.  
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the fender of the Deturt combination to use an adjustable tension mechanism such as that taught by Isler to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (adjustable tensioning elements) for another (a non-adjustable tensioning elements) to obtain predictable results.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Deturt in view of Wuthrich as applied to claim 1 above, and further in view of  Hayes (US 2004/0058603).
	Regarding claim 11, Deturt does not disclose what material its flexible fender cover/tarp is made from.
	Hayes teaches that flexible fabric tarps  (that can be used as a truck covering; see ¶0004) are commercially available that uses a polyester material coated with a PVC (see e.g., ¶0037, see also ¶0059-60 describing the improved polyester fabric that is also coated with PVC).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the fender of the Deturt combination to use a PVC coated, PE fabric, such as that taught by Hayes to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (a coated tarp for truck covering applications) for another (a generic flexible truck-mounted covering) to obtain predictable results.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Deturt in view of Wuthrich as applied to claim 12 above, and further in view of  McNeilus et al. (10,611,326).
	Regarding claim 17, while Deturt discloses that the fender can be mounted to a commercial vehicle, it does not specifically recite that the fender can be mounted to a concrete mixer truck.
	McNeilus teaches another fender assembly that uses a non-metallic fender cover/panel (see e.g., Abstract) that is mounted over the wheels of a concrete mixer truck (the flexibility of the non-metallic fender allowing for dried concrete to be broken free from the fender, see Col. 4, lines 44-47). 
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the vehicle of the Deturt combination to use the flexible fender on a concrete mixer truck as taught by McNeilus to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (mounting a flexible fender to a concrete mixer truck to prevent build-up of dried concrete) for another (a flexible fender on a generic truck) to obtain predictable results.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not appear to disclose the recited collection of elements defining the fabric in conjunction with the recited tensioning elements.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference(s) as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/STEVE CLEMMONS/             Primary Examiner, Art Unit 3618